The injury in this case resulted from the concurrent negligence of both defendants, one of whom appeals. Appellee was crossing a street at its intersection, was struck and thrown to the roadway by the car of one of the defendants going east. Appellant's car, going west, ran over appellee's legs. The intersection was lighted by two arc lights, and appellant admits his headlights were bright and illuminated the road for some distance ahead. One of appellee's witnesses stated that he saw appellee struck by the fender of the car going east, and had swerved his car to avoid hitting the body; he called to appellant, whose car was two lengths away and pointed to appellee. His signal was ignored until appellant finally saw and tried to straddle the body. The facts in this case disclose that it was for the jury to determine whether appellant had a fair opportunity to see appellee's body and avoid it. The charge of the court was fair.
We have frequently expressed the rule as to the duty of a motorist at an intersection of public highways. The duty is especially high after dark, particularly as to pedestrians.
Judgment affirmed. *Page 92